UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1394



ROBERT E. GREEN, SR.,

                                              Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL OF BALTIMORE; BALTIMORE
POLICE DEPARTMENT; SOD DECOY SQUAD; CARL STAM-
BAUGH, Officer, and other members of the SOD
Decoy Squad,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
711-MJG)


Submitted:   May 31, 2000                  Decided:   June 20, 2000


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Green, Sr., Appellant Pro Se. William Rowe Phelan, Jr.,
OFFICE OF THE CITY SOLICITOR, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Green, Sr. appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court but modify the court’s order to

provide that the dismissal of Green’s complaint is without prej-

udice.   See Green v. Mayor and City Council of Baltimore, No. CA-

00-711-MJG (D. Md. Mar. 21 & 29, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2